               Case 18-69404-wlh                  Doc 1     Filed 11/16/18 Entered 11/16/18 17:40:49                              Desc Main
                                                            Document      Page 1 of 64
Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF GEORGIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Mystery Room, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  3883 Rogers Bridge Road NW
                                  Suite 501
                                  Duluth, GA 30097
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Gwinnett                                                        Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  see attached spreadsheet
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 18-69404-wlh                  Doc 1        Filed 11/16/18 Entered 11/16/18 17:40:49                             Desc Main
Debtor
                                                                 Document      Page 2 ofCase
                                                                                         64 number (if known)
          Mystery Room, LLC
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                          Case number
                                                  District                                When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                               Relationship
                                                  District                                When                         Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                Case 18-69404-wlh               Doc 1         Filed 11/16/18 Entered 11/16/18 17:40:49                                Desc Main
Debtor
                                                              Document      Page 3 ofCase
                                                                                      64 number (if known)
         Mystery Room, LLC
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 Case 18-69404-wlh              Doc 1        Filed 11/16/18 Entered 11/16/18 17:40:49                                Desc Main
Debtor
                                                             Document      Page 4 ofCase
                                                                                     64 number (if known)
          Mystery Room, LLC
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      November 16, 2018
                                                  MM / DD / YYYY


                             X   /s/ John Reichel Jr.                                                    John Reichel Jr.
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   Manager




18. Signature of attorney    X   /s/ Michael D Robl                                                       Date November 16, 2018
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 Michael D Robl 610905
                                 Printed name

                                 Robl Law Group LLC
                                 Firm name

                                 3754 LaVista Road
                                 Suite 250
                                 Tucker, GA 30084
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     404-373-5153                  Email address      michael@roblgroup.com

                                 610905 GA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
     Case 18-69404-wlh                   Doc 1    Filed 11/16/18 Entered 11/16/18 17:40:49                         Desc Main
                                                  Document      Page 5 of 64


Store #            Mall Name                      City        State                                     Address
  100            Sugarloaf Mills             Lawrenceville     GA          5900 Sugarloaf Parkway, Unit 134, Lawrenceville, GA 30043
  101            Palisades Mall               West Nyack       NY               3681 Palisades Center Drive, West Nyack, NY 10994
  102         Kingston Collection               Kingston       MA         101 Kingston Collection Way, Unit B106, Kingston, MA 02364
  103           Crossgates Mall                  Albany        NY                  1 Crossgates Mall, Unit C107, Albany, NY 12203
  104            The Domain 2                    Austin        TX                  3220 Feathergrass Court, #128, Austin, TX 78758
  105     Galleria at Crystal Run Mall        Middletown       NY                 1 Galleria Drive, Suite 211, Middletown, NY 10941
  106          Salmon Runn Mall                Watertown       NY     21182 Salmon Run Mall Loop W., Suite D113B, Watertown, NY 13601
  107             Destiny Mall                  Syracuse       NY                 9090 Destiny USA Dr., K201, Syracuse, NY 13204
  108           Walden Galleria                 Buffalo        NY                    1 Walden Galleria, #108B, Buffalo, NY 14225
  109       Connecticut Post Mall               Milford        CT               1201 Boston Post Rd., Suite 2424, Milford, CT 06460
  110        Emerald Square Mall           North Attleborough MA        999 South Washington St., W213, North Attleborough, MA 02760
  111           Square One Mall                  Saugus        MA                   1202 Broadway, Suite S115, Saugus, MA 01906
  112     Rockaway Townsquare Mall             Rockaway        NJ            301 Mount Hope Ave, Suite 1001C, Rockaway, NJ 07866
  113           Hampshire Mall                   Hadley        MA                      367 Russell St., A07, Hadley, MA 01035
  114             Holyoke Mall                  Holyoke        MA                  50 Holyoke St., Space F292, Holyoke, MA 01040
  115           Midtown Village               Tuscaloosa       AL            1800 Mcfarland Blvd. E, Suite 302, Tuscaloosa, AL 35404
  116           Fox Valley Mall                  Aurora        IL                 2244 Fox Valley Ctr., Space D19, Aurora, IL 30504
  117            Magnolia Mall                  Florence       SC            2701 David H McLeod, Space #1250, Florence, SC 29501
  118          White Marsh Mall                Baltimore       MD            8200 Perry Hall Blvd., Space 2005, Baltimore, MD 21236
  119          Susquehanna Mall               Selinsgrove      PA           1 Susquehanna Mall Dr., Space A13, Selinsgrove, PA 17870
  120        Jefferson Valley Mall         Yorktown Heights NY                 650 Lee Blvd., Space F9, Yorktown Heights, NY 10598
  121         Buckland Hills Mall             Manchester       CT           194 Buckland Hills Dr., Space 2002, Manchester, CT 06042
  122            Asheville Mall                Asheville       NC               3 South Tunnel Rd., Space K-14, Asheville, NC 28805
  123       Triangle Town Center                Raleigh        NC          5959 Triangle Town Blvd, Space EU 2113, Raleigh, NC 27616
  124         Hamilton Place Mall             Chattanooga      TN         2100 Hamilton Place Blvd., Suite 274, Chattanooga, TN 37421
  125            Westgate Mall                Spartanburg      SC               660 Spartan Blvd., Space 210, Spartanburg, SC 29301
  126           Viewmont Mall                   Scranton       PA               100 Viewmont Mall, Space #840, Scranton, PA 18508
  128          Woodbridge Mall                Woodbridge       NJ         250 Woodbridge Center Dr., Suite 2285, Woodbridge, NJ 07095
  129             Valley View                   Roanoke        VA       4802 Valley View Blvd. NW, Space LD 150, Roanoke, VA 24012
  130              Neshaminy                   Bensalem        PA              707 Neshaminy Mall, Space 665, Bensalem, PA 19020
  131             Florence Mall                 Florence       KY                2028 Florence Mall, Space 2134, Florence, KY 41042
  132             Four Seasons                Greensboro       NC       410 Four Seasons Town Centre, Space 226, Greensboro, NC 27407
  133          Brass Mills Center              Waterbury       CT                   495 Union St., Suite 1158, Waterbury, CT 06706
  134            Jefferson Mall                Lousiville      KY                 4801 Outer Loop, Suite 632, Louisville, KY 40219
  135          Monroeville Mall               Monroeville      PA              200 Mall Circle Dr., Suite 248, Monroeville, PA 15146
  136            The Oaks Mall                Gainesville      FL              6419 Newberry Rd., Space K12, Gainesville, FL 32605
  137             Market Place                Champaign        IL                 2000 N Neil St., Suite 0435, Champaign, IL 61820
  138            Peachtree Mall                Columbus        GA           3131 Manchester Expy., Space 0023 , Columbus, GA 31909
  139           Arbor Place Mall              Douglasville     GA             6700 Douglas Blvd., Suite 1000, Douglasville, GA 30135
  140          Glen Brook Square              Fort Wayne       IN              4201 Coldwater Rd., Suite N08, Fort Wayne, IN 46805
  141          Colonial Park Mall           Harrisburg Rent    PA              4600 Jones Town Rd., Space 52, Harrisburg, PA 17109
  142              Hanes Mall               Winston-Salem      NC       3320 Silas Creek Pkwy., Suite GL 3332, Winston-Salem, NC 27103
  143           Great Lakes Mall                 Mentor        OH                7850 Mentor Ave., Space 1050A, Mentor, OH 44060
  144          Orange Park Mall               Orange Park      FL                1910 Wells Rd., Suite C-30, Orange Park, FL 32073
  145         Bowie Town Center               Bowie Rent       MD                       15606 Emerald Way, Bowie, MD 20716
  146             Dayton Mall                    Dayton        OH        2700 Miamisburg Centerville Rd., Space 300, Dayton, OH 45459
  147         Polaris Fashion Mall             Columbus        OH             C1500 Polaris Pkwy, Space 2252, Columbus, OH 43240
  148          Brunswick Square                Brunswick       NJ                  755-NJ-18, Space 544, East Brunswick, NJ 08816
             Case 18-69404-wlh                        Doc 1           Filed 11/16/18 Entered 11/16/18 17:40:49                  Desc Main
                                                                      Document      Page 6 of 64




 Fill in this information to identify the case:

 Debtor name         Mystery Room, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          November 16, 2018                       X /s/ John Reichel Jr.
                                                                       Signature of individual signing on behalf of debtor

                                                                       John Reichel Jr.
                                                                       Printed name

                                                                       Manager
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                    Case 18-69404-wlh                     Doc 1       Filed 11/16/18 Entered 11/16/18 17:40:49                                         Desc Main
                                                                      Document      Page 7 of 64

 Fill in this information to identify the case:
 Debtor name Mystery Room, LLC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF                                                                                         Check if this is an
                                                GEORGIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 A.F. Alber General                                                                                                                                                     $418,479.87
 Contractor, Inc.
 P.O. Box 125
 Hilltown, PA 18927
 Arnall Golden                                                                                                                                                            $38,480.00
 Gregory LLP
 171 17th Street NW
 Suite 2100
 Atlanta, GA 30363
 Brass Mill Center                                                                                                                                                        $15,683.60
 Mall
 Brass Mill Center
 P.O. Box 772851
 Chicago, IL
 60677-2851
 Catalina Partners,                                                                                                                                                       $52,375.60
 L.P.
 P.O. Box 645120
 Cincinnati, OH
 45264-5120
 CBL & Associates                                                                                                                                                         $22,580.64
 Limited Partnership
 2030 Hamilton Place
 Blvd
 Suite 500
 Chattanooga, TN
 37421-6000
 CBL Properties                                                                                                                                                           $15,664.88
 P O Box 5543
 Carol Stream, IL
 60197-5543
 Chetan Patel                                                                                                                                                           $240,000.00
 2934 Silvermare
 Lane
 Duluth, GA 30097




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 18-69404-wlh                     Doc 1       Filed 11/16/18 Entered 11/16/18 17:40:49                                         Desc Main
                                                                      Document      Page 8 of 64

 Debtor    Mystery Room, LLC                                                                                  Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Fundation Group                                                                                                     $60,000.00                        $0.00              $60,000.00
 LLC
 11501 Sunset Hills
 Road
 Suite 100
 Reston, VA 20190
 G&I VII                                                                                                                                                                  $15,612.94
 P.O. Box 959727
 St. Louis, MO
 63195-9727
 GGP - Glenbrook                                                                        Disputed                                                                          $15,682.82
 LLC                                                                                    Subject to
 Glenbrook Square                                                                       Setoff
 P.O. Box 776250
 Chicago, IL
 60677-6250
 GGPLP LLC -                                                                                                                                                              $22,798.68
 Greensboro
 P.O. Box 775318
 Chicago, IL
 60677-5318
 Hamilton Place Mall                                                                                                                                                      $25,864.00
 CMBS, LLC
 P.O. Box 5559
 Carol Stream, IL
 60197-5559
 John Reichel                                                                                                                                                           $324,537.00
 129 Walnut Street
 Unit 116
 Chattanooga, TN
 37403
 MapMeLocal, Inc.                                                                                                                                                         $18,000.00
 c/o Andrew
 Lundstrom
 1954 Airport Rd.
 STE 122
 Chamblee, GA
 30341
 Neshaminy Mall                                                                                                                                                           $16,421.92
 Neshaminey Mall
 P.O. Box 6341
 Carol Stream, IL
 60197-6341
 Oaks Mall, LLC                                                                                                                                                           $17,211.10
 The Oaks Mall
 SDS-12-1530
 Minneapolis, MN
 55456-1530
 Peachtree Mall, LLC                                                                                                                                                      $19,110.54
 SDS - 12 - 2330
 P.O. Box 86
 Minneapolis, MN
 55486-2330

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 18-69404-wlh                     Doc 1       Filed 11/16/18 Entered 11/16/18 17:40:49                                         Desc Main
                                                                      Document      Page 9 of 64

 Debtor    Mystery Room, LLC                                                                                  Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Signarama                                                                                                                                                                $32,075.74
 27 N Middletown Rd.
 Nanuet, NY 10954
 The Shoppes at                                                                                                                                                           $15,681.22
 Buckland Hills
 SDS-12-3095
 P.O. Box 86
 Minneapolis, MN
 55486-3095
 Woodbridge Center                                                                                                                                                        $46,958.32
 Property, LLC
 Woodbridge Center
 7855 Solution
 Center
 Chicago, IL
 60677-7008




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
              Case 18-69404-wlh                                  Doc 1             Filed 11/16/18 Entered 11/16/18 17:40:49                                                            Desc Main
                                                                                   Document     Page 10 of 64
 Fill in this information to identify the case:

 Debtor name            Mystery Room, LLC

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF GEORGIA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           424,861.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           424,861.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $            60,000.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        1,575,174.92


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,635,174.92




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
             Case 18-69404-wlh                        Doc 1          Filed 11/16/18 Entered 11/16/18 17:40:49                          Desc Main
                                                                     Document     Page 11 of 64
 Fill in this information to identify the case:

 Debtor name         Mystery Room, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                              Unknown



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Bank of America                                                                                                                  Unknown




           3.2.     PNC Bank                                                                                                                         Unknown




           3.3.     Wood Forest Bank                                                                                                                 Unknown



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                           $0.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
             Case 18-69404-wlh                        Doc 1          Filed 11/16/18 Entered 11/16/18 17:40:49                Desc Main
                                                                     Document     Page 12 of 64
 Debtor           Mystery Room, LLC                                                           Case number (If known)
                  Name




           7.1.     see attached spreadsheet                                                                                              $4,861.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                           $4,861.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:          Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:          Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used    Current value of
                                                                              debtor's interest      for current value        debtor's interest
                                                                              (Where available)

 39.       Office furniture
           see attached spreadsheet                                                         $0.00                                         Unknown



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           see attached spreadsheet                                                    Unknown                                                  $0.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
             Case 18-69404-wlh                        Doc 1          Filed 11/16/18 Entered 11/16/18 17:40:49                  Desc Main
                                                                     Document     Page 13 of 64
 Debtor         Mystery Room, LLC                                                             Case number (If known)
                Name

 42.        Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
            books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
            collections; other collections, memorabilia, or collectibles

 43.        Total of Part 7.                                                                                                                       $0.00
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1.
                     see attached lease                   Commercial
                     list                                 Leases                       Unknown                                              Unknown




 56.        Total of Part 9.                                                                                                                   $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
             Case 18-69404-wlh                        Doc 1          Filed 11/16/18 Entered 11/16/18 17:40:49                Desc Main
                                                                     Document     Page 14 of 64
 Debtor         Mystery Room, LLC                                                             Case number (If known)
                Name

            General description                                               Net book value of      Valuation method used    Current value of
                                                                              debtor's interest      for current value        debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            "trade name: All In Adventures"                                            Unknown                                            Unknown



 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                              Current value of
                                                                                                                              debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
             Case 18-69404-wlh                        Doc 1          Filed 11/16/18 Entered 11/16/18 17:40:49         Desc Main
                                                                     Document     Page 15 of 64
 Debtor         Mystery Room, LLC                                                            Case number (If known)
                Name



           Groupon                                                                                                              Unknown



           FareHarbor                                                                                                           Unknown



           GGP                                                                                                              $420,000.00




 78.       Total of Part 11.                                                                                               $420,000.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                       page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
              Case 18-69404-wlh                           Doc 1          Filed 11/16/18 Entered 11/16/18 17:40:49                                         Desc Main
                                                                         Document     Page 16 of 64
 Debtor          Mystery Room, LLC                                                                                   Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $4,861.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                $420,000.00

 91. Total. Add lines 80 through 90 for each column                                                            $424,861.00           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $424,861.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
     Case 18-69404-wlh               Doc 1     Filed 11/16/18 Entered 11/16/18 17:40:49              Desc Main
                                               Document     Page 17 of 64

Mystery Room LLC
Fixed Assets by Location
As of November 16, 2018
                                         Albany, NY       Asheville, NC   Aurora, IL   Austin, TX    Bensalem, PA

ASSETS
   Fixed Assets
         Accessories & Furnishings            14,092.69       11,772.01    32,072.35    26,358.13        12,755.89
         Accumulated Depreciation            -30,499.89       -2,795.12   -12,862.88    -21,202.96       -4,276.71
         Equipment & Computers                 1,270.30        1,723.75     2,000.00     1,549.75         1,953.93
         Furniture & Fixtures                 11,678.01            0.00    12,049.00     5,335.93         1,561.50
         Leasehold Improvements              167,535.96            0.00    94,507.78    46,171.08        24,696.29
         Sign                                  8,529.63       10,793.25    10,000.00         0.00         9,039.20
         Vehicles                                  0.00            0.00         0.00         0.00             0.00
         Website Development                       0.00            0.00         0.00         0.00             0.00
   Total Fixed Assets                        172,606.70       21,493.89   137,766.25    58,211.93        45,730.10
TOTAL ASSETS                                 172,606.70       21,493.89   137,766.25    58,211.93        45,730.10
LIABILITIES & EQUITY                               0.00            0.00         0.00         0.00             0.00
UNBALANCED CLASSES                           172,606.70       21,493.89   137,766.25    58,211.93        45,730.10




                                                                                                             Page 1 of 11
     Case 18-69404-wlh               Doc 1   Filed 11/16/18 Entered 11/16/18 17:40:49                   Desc Main
                                             Document     Page 18 of 64

Mystery Room LLC
Fixed Assets by Locatio
As of November 16, 2018
                                         Bowie, MD    Buffalo, NY   Champaign, IL    Chattanooga, TN      Columbus, GA

ASSETS
   Fixed Assets
         Accessories & Furnishings           250.00     15,510.17             0.00         25,394.97          12,957.46
         Accumulated Depreciation              0.00    -12,036.18             0.00          -5,815.61         -3,633.30
         Equipment & Computers                 0.00          0.00             0.00           2,876.13          2,000.00
         Furniture & Fixtures                  0.00       912.85              0.00           2,046.16          2,100.00
         Leasehold Improvements                0.00     64,284.56        95,465.00          3,153.00         163,918.31
         Sign                                  0.00          0.00             0.00         12,692.94          10,738.00
         Vehicles                              0.00          0.00             0.00              0.00               0.00
         Website Development                   0.00          0.00             0.00              0.00               0.00
   Total Fixed Assets                        250.00     68,671.40        95,465.00         40,347.59         188,080.47
TOTAL ASSETS                                 250.00     68,671.40        95,465.00         40,347.59         188,080.47
LIABILITIES & EQUITY                           0.00          0.00             0.00              0.00               0.00
UNBALANCED CLASSES                           250.00     68,671.40        95,465.00         40,347.59         188,080.47




                                                                                                             Page 2 of 11
     Case 18-69404-wlh               Doc 1   Filed 11/16/18 Entered 11/16/18 17:40:49                Desc Main
                                             Document     Page 19 of 64

Mystery Room LLC
Fixed Assets by Locatio
As of November 16, 2018
                                             Corporate    Douglasville, GA   Duluth, GA   Fayetteville, NC

ASSETS
   Fixed Assets
         Accessories & Furnishings            18,188.96           8,365.49         0.00               0.00
         Accumulated Depreciation            -21,918.80            -466.17    -9,880.71               0.00
         Equipment & Computers                32,532.77               0.00         0.00               0.00
         Furniture & Fixtures                  1,717.60           1,149.24     6,842.58               0.00
         Leasehold Improvements                3,198.00           4,330.00    27,076.77               0.00
         Sign                                    574.06           9,739.25     1,069.00               0.00
         Vehicles                             13,669.98               0.00         0.00               0.00
         Website Development                  15,030.00               0.00         0.00               0.00
   Total Fixed Assets                         62,992.57          23,117.81    25,107.64               0.00
TOTAL ASSETS                                  62,992.57          23,117.81    25,107.64               0.00
LIABILITIES & EQUITY                               0.00               0.00         0.00               0.00
UNBALANCED CLASSES                            62,992.57          23,117.81    25,107.64               0.00




                                                                                                             Page 3 of 11
     Case 18-69404-wlh               Doc 1   Filed 11/16/18 Entered 11/16/18 17:40:49                 Desc Main
                                             Document     Page 20 of 64

Mystery Room LLC
Fixed Assets by Locatio
As of November 16, 2018
                                         Florence, KY    Florence, SC   Fort Wayne, IN   Gainesville, FL

ASSETS
   Fixed Assets
         Accessories & Furnishings           12,140.78      25,292.09        10,499.06              0.00
         Accumulated Depreciation            -1,405.50      -6,211.62        -1,196.30              0.00
         Equipment & Computers                    0.00       1,120.81         1,069.99              0.00
         Furniture & Fixtures                     0.00       2,100.00             0.00              0.00
         Leasehold Improvements                152.50        2,181.83             0.00        -35,000.00
         Sign                                 1,761.93       9,930.00        10,113.04              0.00
         Vehicles                                 0.00           0.00             0.00              0.00
         Website Development                      0.00           0.00             0.00              0.00
   Total Fixed Assets                        12,649.71      34,413.11        20,485.79        -35,000.00
TOTAL ASSETS                                 12,649.71      34,413.11        20,485.79        -35,000.00
LIABILITIES & EQUITY                              0.00           0.00             0.00              0.00
UNBALANCED CLASSES                           12,649.71      34,413.11        20,485.79        -35,000.00




                                                                                                           Page 4 of 11
     Case 18-69404-wlh               Doc 1   Filed 11/16/18 Entered 11/16/18 17:40:49              Desc Main
                                             Document     Page 21 of 64

Mystery Room LLC
Fixed Assets by Locatio
As of November 16, 2018
                                        Greensboro, NC   Hadley, MA    Harrisburg, PA   Holyoke, MA    Kingston, MA

ASSETS
   Fixed Assets
         Accessories & Furnishings                0.00    22,847.38         11,706.44     21,402.14        7,300.84
         Accumulated Depreciation                 0.00    -10,284.40        -1,646.61      -6,514.02      -15,090.83
         Equipment & Computers                    0.00     1,573.05              0.00      1,495.33        1,488.10
         Furniture & Fixtures                     0.00     2,297.90              0.00      2,719.69        3,908.92
         Leasehold Improvements                   0.00    74,969.59              0.00     18,188.71       49,308.71
         Sign                                    74.00     9,846.83         11,791.93      7,660.00        2,805.19
         Vehicles                                 0.00         0.00              0.00          0.00            0.00
         Website Development                      0.00         0.00              0.00          0.00            0.00
   Total Fixed Assets                            74.00   101,250.35         21,851.76     44,951.85       49,720.93
TOTAL ASSETS                                     74.00   101,250.35         21,851.76     44,951.85       49,720.93
LIABILITIES & EQUITY                              0.00         0.00              0.00          0.00            0.00
UNBALANCED CLASSES                               74.00   101,250.35         21,851.76     44,951.85       49,720.93




                                                                                                          Page 5 of 11
     Case 18-69404-wlh               Doc 1   Filed 11/16/18 Entered 11/16/18 17:40:49                  Desc Main
                                             Document     Page 22 of 64

Mystery Room LLC
Fixed Assets by Locatio
As of November 16, 2018
                                             Louisville, KY   Manchester, CT    Middletown, NY    Milford, CT

ASSETS
   Fixed Assets
         Accessories & Furnishings               14,948.03         17,636.04         19,122.90     25,512.76
         Accumulated Depreciation                 -1,451.56         -5,313.81        -16,415.31     -8,909.46
         Equipment & Computers                        0.00          2,018.06              0.00      2,952.07
         Furniture & Fixtures                       916.66          3,000.86          1,990.96        380.13
         Leasehold Improvements                       0.00         12,703.49         62,216.32           0.00
         Sign                                     8,776.67         10,113.23          3,123.37     13,613.30
         Vehicles                                     0.00              0.00              0.00           0.00
         Website Development                          0.00              0.00              0.00           0.00
   Total Fixed Assets                            23,189.80         40,157.87         70,038.24     33,548.80
TOTAL ASSETS                                     23,189.80         40,157.87         70,038.24     33,548.80
LIABILITIES & EQUITY                                  0.00              0.00              0.00           0.00
UNBALANCED CLASSES                               23,189.80         40,157.87         70,038.24     33,548.80




                                                                                                                Page 6 of 11
     Case 18-69404-wlh               Doc 1   Filed 11/16/18 Entered 11/16/18 17:40:49               Desc Main
                                             Document     Page 23 of 64

Mystery Room LLC
Fixed Assets by Locatio
As of November 16, 2018
                                         Monroeville, PA   North Attleborough, MA    Raleigh, NC   Roanoke, VA

ASSETS
   Fixed Assets
         Accessories & Furnishings             10,344.69                 4,669.65      15,639.67      23,958.36
         Accumulated Depreciation              -2,177.82                -13,477.24     -1,232.65      -5,921.43
         Equipment & Computers                    923.04                 1,080.45           0.00       2,630.35
         Furniture & Fixtures                       0.00                 2,435.07         913.83       1,763.39
         Leasehold Improvements                     0.00                82,369.05           0.00      18,719.07
         Sign                                   9,750.55                 6,370.00       6,883.48      10,726.28
         Vehicles                                   0.00                     0.00           0.00           0.00
         Website Development                        0.00                     0.00           0.00           0.00
   Total Fixed Assets                          18,840.46                83,446.98      22,204.33      51,876.02
TOTAL ASSETS                                   18,840.46                83,446.98      22,204.33      51,876.02
LIABILITIES & EQUITY                                0.00                     0.00           0.00           0.00
UNBALANCED CLASSES                             18,840.46                83,446.98      22,204.33      51,876.02




                                                                                                            Page 7 of 11
     Case 18-69404-wlh               Doc 1   Filed 11/16/18 Entered 11/16/18 17:40:49               Desc Main
                                             Document     Page 24 of 64

Mystery Room LLC
Fixed Assets by Locatio
As of November 16, 2018
                                         Rockaway, NJ    Saugus, MA    Scranton, PA    Selinsgrove, PA

ASSETS
   Fixed Assets
         Accessories & Furnishings           23,239.57     32,907.67      18,980.92          29,028.25
         Accumulated Depreciation            -7,867.45     -9,090.62       -3,121.34         -6,297.99
         Equipment & Computers                2,251.23      1,613.13         969.80           1,009.36
         Furniture & Fixtures                 1,471.25      2,945.84       2,320.07           4,253.42
         Leasehold Improvements               4,884.00      2,750.00           0.00           1,239.74
         Sign                                 6,585.08          0.00       8,660.00           9,010.00
         Vehicles                                 0.00          0.00           0.00               0.00
         Website Development                      0.00          0.00           0.00               0.00
   Total Fixed Assets                        30,563.68     31,126.02      27,809.45          38,242.78
TOTAL ASSETS                                 30,563.68     31,126.02      27,809.45          38,242.78
LIABILITIES & EQUITY                              0.00          0.00           0.00               0.00
UNBALANCED CLASSES                           30,563.68     31,126.02      27,809.45          38,242.78




                                                                                                         Page 8 of 11
     Case 18-69404-wlh               Doc 1   Filed 11/16/18 Entered 11/16/18 17:40:49                 Desc Main
                                             Document     Page 25 of 64

Mystery Room LLC
Fixed Assets by Locatio
As of November 16, 2018
                                         Spartanburg, SC    Syracuse, NY    Tuscaloosa, AL    Waterbury, CT

ASSETS
   Fixed Assets
         Accessories & Furnishings             18,579.61       29,914.87         21,339.90        16,677.04
         Accumulated Depreciation               -4,833.36      -23,410.51         -3,985.96        -3,094.46
         Equipment & Computers                  2,378.92        1,544.92          1,996.53           884.45
         Furniture & Fixtures                   1,175.59        6,176.66          1,620.65         2,500.00
         Leasehold Improvements                 6,447.25       96,095.23              0.00             0.00
         Sign                                  10,745.55        2,113.31          3,410.00         8,474.21
         Vehicles                                   0.00            0.00              0.00             0.00
         Website Development                        0.00            0.00              0.00             0.00
   Total Fixed Assets                          34,493.56      112,434.48         24,381.12        25,441.24
TOTAL ASSETS                                   34,493.56      112,434.48         24,381.12        25,441.24
LIABILITIES & EQUITY                                0.00            0.00              0.00             0.00
UNBALANCED CLASSES                             34,493.56      112,434.48         24,381.12        25,441.24




                                                                                                               Page 9 of 11
     Case 18-69404-wlh               Doc 1   Filed 11/16/18 Entered 11/16/18 17:40:49               Desc Main
                                             Document     Page 26 of 64

Mystery Room LLC
Fixed Assets by Locatio
As of November 16, 2018
                                         Watertown, NY    West Nyack, NY    White Marsh, MD    Winston Salem, NC

ASSETS
   Fixed Assets
         Accessories & Furnishings            26,514.50         4,451.45           17,684.41             8,268.40
         Accumulated Depreciation            -21,463.61        -23,168.10          -4,092.65              -730.61
         Equipment & Computers                     0.00         1,909.25            1,897.46             1,977.39
         Furniture & Fixtures                   878.92          7,170.78            1,394.57             2,634.89
         Leasehold Improvements               78,539.13        82,024.00            1,629.00                 0.00
         Sign                                 10,427.00         7,338.53            8,881.52            11,703.42
         Vehicles                                  0.00             0.00                0.00                 0.00
         Website Development                       0.00             0.00                0.00                 0.00
   Total Fixed Assets                         94,895.94        79,725.91           27,394.31            23,853.49
TOTAL ASSETS                                  94,895.94        79,725.91           27,394.31            23,853.49
LIABILITIES & EQUITY                               0.00             0.00                0.00                 0.00
UNBALANCED CLASSES                            94,895.94        79,725.91           27,394.31            23,853.49




                                                                                                          Page 10 of 11
     Case 18-69404-wlh               Doc 1   Filed 11/16/18 Entered 11/16/18 17:40:49              Desc Main
                                             Document     Page 27 of 64

Mystery Room LLC                                                                        1:13 PM

Fixed Assets by Locatio                                                               11/15/2018
As of November 16, 2018                                                            Accrual Basis
                                         Woodbridge, NJ    Yorktown Heights, NY       TOTAL

ASSETS
   Fixed Assets
         Accessories & Furnishings                 0.00               13,630.40       681,955.94
         Accumulated Depreciation                  0.00                -6,594.00     -340,387.55
         Equipment & Computers                     0.00                2,838.49        83,528.81
         Furniture & Fixtures                      0.00                1,203.67       103,566.59
         Leasehold Improvements               -80,000.00              63,670.51     1,237,424.88
         Sign                                      0.00                8,786.36       292,650.11
         Vehicles                                  0.00                    0.00        13,669.98
         Website Development                       0.00                    0.00        15,030.00
   Total Fixed Assets                         -80,000.00              83,535.43     2,087,438.76
TOTAL ASSETS                                  -80,000.00              83,535.43     2,087,438.76
LIABILITIES & EQUITY                               0.00                    0.00             0.00
UNBALANCED CLASSES                            -80,000.00              83,535.43     2,087,438.76




                                                                                                       Page 11 of 11
                              Case 18-69404-wlh                         Doc 1     Filed 11/16/18 Entered 11/16/18 17:40:49                                   Desc Main
                                                                                  Document     Page 28 of 64

                                                                                              Contract 
Store Name    Store #             Company                    Utility        Account #                   Inception     Deposit      Notes
                                                                                               Term
Florence SC        117 Duke                               Electricity           4700470547   2 year     10/30/2018       $730 Paid online. Refundable after 24 months continuous, on‐time service
Mentor             143 Dominion East                      Gas               5180008648957    N/A        10/25/2018       $164 Deposit broken into 3 installments on bills 1 ($56)/2 ($54)/3 ($54)
Champaign          137 Ameren                             Electricity    89024‐79038         1 year      9/27/2018      $1,342 Deposit broken into 3 installments for first bills: $447.33/12 month te
                                                                         200066652610/200
Gainesville        136 GRU                                Electricity    066661603           N/A          9/7/2018      $1,500 Mailed check 8/23/18 #10299
Mentor             143 First Energy aka Illuminating CO   Electricity        110123642248    N/A         11/9/2018       $220 Deposit will be on first bill
Greensboro         132 Duke                               Electricity           1538164030   1 year    Diane set up      $905 Deposit will be on first bill
                                    Case 18-69404-wlh   Doc 1   Filed 11/16/18 Entered 11/16/18 17:40:49   Desc Main
                                                                Document     Page 29 of 64



e w/5% interest

erm deposit refunded after a year
              Case 18-69404-wlh                       Doc 1          Filed 11/16/18 Entered 11/16/18 17:40:49                                 Desc Main
                                                                     Document     Page 30 of 64
 Fill in this information to identify the case:

 Debtor name          Mystery Room, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1    Fundation Group LLC                           Describe debtor's property that is subject to a lien                   $60,000.00                      $0.00
        Creditor's Name
        11501 Sunset Hills Road
        Suite 100
        Reston, VA 20190
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.            $60,000.00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 18-69404-wlh                        Doc 1          Filed 11/16/18 Entered 11/16/18 17:40:49                                      Desc Main
                                                                     Document     Page 31 of 64
 Fill in this information to identify the case:

 Debtor name         Mystery Room, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $418,479.87
           A.F. Alber General Contractor, Inc.                                  Contingent
           P.O. Box 125                                                         Unliquidated
           Hilltown, PA 18927                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $38,480.00
           Arnall Golden Gregory LLP                                            Contingent
           171 17th Street NW                                                   Unliquidated
           Suite 2100                                                           Disputed
           Atlanta, GA 30363
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $3,778.14
           Asheville Mall CMBS, LLC                                             Contingent
           P.O. Box 5544                                                        Unliquidated
           Carol Stream, IL 60197-5544                                          Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $15,683.60
           Brass Mill Center Mall                                               Contingent
           Brass Mill Center                                                    Unliquidated
           P.O. Box 772851                                                      Disputed
           Chicago, IL 60677-2851
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                         36884                                            Best Case Bankruptcy
             Case 18-69404-wlh                        Doc 1          Filed 11/16/18 Entered 11/16/18 17:40:49                                      Desc Main
                                                                     Document     Page 32 of 64
 Debtor       Mystery Room, LLC                                                                       Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,222.55
          Carlyle-Cypress Tuscaloosa                                            Contingent
          c/o Cushman & Wakefield US                                            Unliquidated
          P.O. Box 936515                                                       Disputed
          Atlanta, GA 31193-6515
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $52,375.60
          Catalina Partners, L.P.                                               Contingent
          P.O. Box 645120                                                       Unliquidated
          Cincinnati, OH 45264-5120                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $22,580.64
          CBL & Associates Limited Partnership                                  Contingent
          2030 Hamilton Place Blvd                                              Unliquidated
          Suite 500                                                             Disputed
          Chattanooga, TN 37421-6000
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,664.88
          CBL Properties                                                        Contingent
          P O Box 5543                                                          Unliquidated
          Carol Stream, IL 60197-5543                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $240,000.00
          Chetan Patel                                                          Contingent
          2934 Silvermare Lane                                                  Unliquidated
          Duluth, GA 30097                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,649.40
          Coleman's Military Surplus                                            Contingent
          360 Klinger Road                                                      Unliquidated
          Millersburg, PA 17061                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,500.00
          Crystal Run Galleria LLC                                              Contingent
          Mall Office/Specialty Leasing                                         Unliquidated
          Galleria at Crystal Run                                               Disputed
          Middletown, NY 10941
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 2 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 18-69404-wlh                        Doc 1          Filed 11/16/18 Entered 11/16/18 17:40:49                                      Desc Main
                                                                     Document     Page 33 of 64
 Debtor       Mystery Room, LLC                                                                       Case number (if known)
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,000.00
          Destiny USA Holdings LLC                                              Contingent
          4 Clinton Square                                                      Unliquidated
          Syracuse, NY 13202                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,323.62
          Dreyer's Carpet Care                                                  Contingent
          7325 NW 13th Blvd                                                     Unliquidated
          Gainesville, FL 32653                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,020.71
          Eazywallz Inc                                                         Contingent
          5555 Westminster Ave. Ste 406                                         Unliquidated
          Montreal, QC H4W 2J2                                                  Disputed
          Canada
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,817.00
          Eklecco Newco LLC                                                     Contingent
          1000 Palisades Center Drive                                           Unliquidated
          #3                                                                    Disputed
          West Nyack, NJ 10994
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,312.67
          FastSigns                                                             Contingent
          346 Route 17N                                                         Unliquidated
          Upper Saddle River, NJ 07458                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,637.37
          Florence Mall, LLC                                                    Contingent
          P.O. Box 860080                                                       Unliquidated
          Minneapolis, MN 55486-0080                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,200.00
          Fox Valley Mall, LLC                                                  Contingent
          8750 N Central Expy.                                                  Unliquidated
          Suite 1740                                                            Disputed
          Dallas, TX 75231
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 3 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 18-69404-wlh                        Doc 1          Filed 11/16/18 Entered 11/16/18 17:40:49                                      Desc Main
                                                                     Document     Page 34 of 64
 Debtor       Mystery Room, LLC                                                                       Case number (if known)
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,612.94
          G&I VII                                                               Contingent
          P.O. Box 959727                                                       Unliquidated
          St. Louis, MO 63195-9727                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,682.82
          GGP - Glenbrook LLC                                                   Contingent
          Glenbrook Square                                                      Unliquidated
          P.O. Box 776250
                                                                                Disputed
          Chicago, IL 60677-6250
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $22,798.68
          GGPLP LLC - Greensboro                                                Contingent
          P.O. Box 775318                                                       Unliquidated
          Chicago, IL 60677-5318                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $25,864.00
          Hamilton Place Mall CMBS, LLC                                         Contingent
          P.O. Box 5559                                                         Unliquidated
          Carol Stream, IL 60197-5559                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,500.00
          Holyoke Mall Company LP                                               Contingent
          The Clinton Exchange                                                  Unliquidated
          4 Clinton Square                                                      Disputed
          Syracuse, NY 13202
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,400.00
          Insight Construction Svc Inc                                          Contingent
          1500 ELLSWORTH AVE.                                                   Unliquidated
          SUITE 200                                                             Disputed
          CARNEGIE, PA 15106
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,666.67
          Jefferson Mall CMBS, LLC                                              Contingent
          P.O. Box 74890                                                        Unliquidated
          Cleveland, OH 44194                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 4 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 18-69404-wlh                        Doc 1          Filed 11/16/18 Entered 11/16/18 17:40:49                                      Desc Main
                                                                     Document     Page 35 of 64
 Debtor       Mystery Room, LLC                                                                       Case number (if known)
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $324,537.00
          John Reichel                                                          Contingent
          129 Walnut Street                                                     Unliquidated
          Unit 116                                                              Disputed
          Chattanooga, TN 37403
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $689.67
          Keter Environmental Services, Inc                                     Contingent
          P.O. Box 417468                                                       Unliquidated
          Boston, MA 02241-7468                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,014.28
          Maglocks.com                                                          Contingent
          1177 Riverfront Center                                                Unliquidated
          Amsterdam, NY 12010                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,915.69
          Mall at Jefferson Valley LLC                                          Contingent
          P.O. Box 643194                                                       Unliquidated
          Pittsburgh, PA 15264-3194                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $18,000.00
          MapMeLocal, Inc.                                                      Contingent
          c/o Andrew Lundstrom                                                  Unliquidated
          1954 Airport Rd. STE 122                                              Disputed
          Chamblee, GA 30341
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,304.53
          Matthew's Air Conditioning                                            Contingent
          PO Box 449                                                            Unliquidated
          Westtown, NY 10998                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,117.51
          Mayflower Square One, LLC                                             Contingent
          14169 Collections Center Drive                                        Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 5 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 18-69404-wlh                        Doc 1          Filed 11/16/18 Entered 11/16/18 17:40:49                                      Desc Main
                                                                     Document     Page 36 of 64
 Debtor       Mystery Room, LLC                                                                       Case number (if known)
              Name

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $852.93
          Modern Plumbing and Backflow                                          Contingent
          313 Sherwee Dr                                                        Unliquidated
          Raleigh, NC 27603                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,245.49
          Modern Systems Inc                                                    Contingent
          1111 Old Stage Road                                                   Unliquidated
          Yadkinville, NC 27055                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,033.62
          Monroeville Mall                                                      Contingent
          CBL#0651                                                              Unliquidated
          P.O. Box 955607                                                       Disputed
          Saint Louis, MO 63195-5607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,421.92
          Neshaminy Mall                                                        Contingent
          Neshaminey Mall                                                       Unliquidated
          P.O. Box 6341                                                         Disputed
          Carol Stream, IL 60197-6341
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $17,211.10
          Oaks Mall, LLC                                                        Contingent
          The Oaks Mall                                                         Unliquidated
          SDS-12-1530                                                           Disputed
          Minneapolis, MN 55456-1530
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $756.99
          P&K Electrical Contractors                                            Contingent
          P.O. Box 56                                                           Unliquidated
          Hopewell Junction, NY 12533                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $19,110.54
          Peachtree Mall, LLC                                                   Contingent
          SDS - 12 - 2330                                                       Unliquidated
          P.O. Box 86                                                           Disputed
          Minneapolis, MN 55486-2330
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 6 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 18-69404-wlh                        Doc 1          Filed 11/16/18 Entered 11/16/18 17:40:49                                      Desc Main
                                                                     Document     Page 37 of 64
 Debtor       Mystery Room, LLC                                                                       Case number (if known)
              Name

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,294.25
          Pr Magnolia, LLC                                                      Contingent
          200 S Broad St.                                                       Unliquidated
          Third Floor                                                           Disputed
          Philadelphia, PA 19102
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,534.06
          PR Viewmont Limited Partnership                                       Contingent
          P.O. Box 951773                                                       Unliquidated
          Cleveland, OH 44193-1773                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,000.00
          Pyramid Walden Company LP                                             Contingent
          4 Clinton Square                                                      Unliquidated
          Syracuse, NY 13202                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,497.64
          Retail Design Services, LLC                                           Contingent
          130 N. Bond Street                                                    Unliquidated
          Suite 201                                                             Disputed
          Bel Air, MD 21014
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,243.77
          Rhino Trunk & Case Inc.                                               Contingent
          565 Blossom Road                                                      Unliquidated
          Suite A                                                               Disputed
          Rochester, NY 14610
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,666.54
          Rockaway Center Assoc Inc                                             Contingent
          P.O. Box 772829                                                       Unliquidated
          Chicago, IL 60677-2829                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,800.00
          Salmon Run Shopping center                                            Contingent
          21182 Salmon Run Mall Rd                                              Unliquidated
          Loop West                                                             Disputed
          Watertown, NJ 13601
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 7 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 18-69404-wlh                        Doc 1          Filed 11/16/18 Entered 11/16/18 17:40:49                                      Desc Main
                                                                     Document     Page 38 of 64
 Debtor       Mystery Room, LLC                                                                       Case number (if known)
              Name

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $32,075.74
          Signarama                                                             Contingent
          27 N Middletown Rd.                                                   Unliquidated
          Nanuet, NY 10954                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,350.00
          Solmation, LLC                                                        Contingent
          2169 Sugar Springs Dr                                                 Unliquidated
          Lawrenceville, GA 30043                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,868.73
          State Permits                                                         Contingent
          319 Elaines CT                                                        Unliquidated
          Dodgeville, WI 53533                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,166.67
          Susquehanna Valley Mall Assoc.                                        Contingent
          One Susquehanna Valley Mall Dr                                        Unliquidated
          Selinsgrove, PA 17870                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $963.79
          Sustainable Solutions                                                 Contingent
          P.O. Box 740209                                                       Unliquidated
          Atlanta, GA 30374-0209                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,681.22
          The Shoppes at Buckland Hills                                         Contingent
          SDS-12-3095                                                           Unliquidated
          P.O. Box 86                                                           Disputed
          Minneapolis, MN 55486-3095
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,333.34
          Westgate Crossing Limited Partnership                                 Contingent
          CBL#0325                                                              Unliquidated
          P.O. Box 955607                                                       Disputed
          Saint Louis, MO 63195-5607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 8 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 18-69404-wlh                        Doc 1          Filed 11/16/18 Entered 11/16/18 17:40:49                                      Desc Main
                                                                     Document     Page 39 of 64
 Debtor       Mystery Room, LLC                                                                       Case number (if known)
              Name

 3.54      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $7,278.42
           White Marsh Mall Inc                                                 Contingent
           SDS-12-2760                                                          Unliquidated
           P.O. Box 86                                                          Disputed
           Minneapolis, MN 55486-2760
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes


 3.55      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $46,958.32
           Woodbridge Center Property, LLC                                      Contingent
           Woodbridge Center                                                    Unliquidated
           7855 Solution Center                                                 Disputed
           Chicago, IL 60677-7008
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                             0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                     1,575,174.92

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                        1,575,174.92




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
             Case 18-69404-wlh                        Doc 1          Filed 11/16/18 Entered 11/16/18 17:40:49                     Desc Main
                                                                     Document     Page 40 of 64
 Fill in this information to identify the case:

 Debtor name         Mystery Room, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any                                         see attached spreadsheet
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
      Case 18-69404-wlh                  Doc 1      Filed 11/16/18 Entered 11/16/18 17:40:49                                              Desc Main
                                                    Document     Page 41 of 64

Store #            Mall Name                     City          State                                Address                                     Landlord
  100            Sugarloaf Mills            Lawrenceville       GA         5900 Sugarloaf Parkway, Unit 134, Lawrenceville, GA 30043              Simon
  101            Palisades Mall              West Nyack         NY             3681 Palisades Center Drive, West Nyack, NY 10994                 Pyramid
  102         Kingston Collection              Kingston        MA         101 Kingston Collection Way, Unit B106, Kingston, MA 02364             Pyramid
  103           Crossgates Mall                 Albany          NY               1 Crossgates Mall, Unit C107, Albany, NY 12203                  Pyramid
  104            The Domain 2                   Austin          TX               3220 Feathergrass Court, #128, Austin, TX 78758                  Simon
  105     Galleria at Crystal Run Mall       Middletown         NY              1 Galleria Drive, Suite 211, Middletown, NY 10941                Pyramid
  106          Salmon Runn Mall               Watertown         NY     21182 Salmon Run Mall Loop W., Suite D113B, Watertown, NY 13601           Pyramid
  107             Destiny Mall                 Syracuse         NY              9090 Destiny USA Dr., K201, Syracuse, NY 13204                   Pyramid
  108           Walden Galleria                 Buffalo         NY                1 Walden Galleria, #108B, Buffalo, NY 14225                    Pyramid
  109       Connecticut Post Mall              Milford          CT             1201 Boston Post Rd., Suite 2424, Milford, CT 06460             Centennial
  110        Emerald Square Mall          North Attleborough   MA        999 South Washington St., W213, North Attleborough, MA 02760             Simon
  111           Square One Mall                 Saugus         MA                1202 Broadway, Suite S115, Saugus, MA 01906                      Simon
  112     Rockaway Townsquare Mall            Rockaway          NJ           301 Mount Hope Ave, Suite 1001C, Rockaway, NJ 07866                  Simon
  113           Hampshire Mall                  Hadley         MA                    367 Russell St., A07, Hadley, MA 01035                      Pyramid
  114             Holyoke Mall                 Holyoke         MA                50 Holyoke St., Space F292, Holyoke, MA 01040                   Pyramid
  115           Midtown Village               Tuscaloosa        AL           1800 Mcfarland Blvd. E, Suite 302, Tuscaloosa, AL 35404        The Carlyle Group
  116           Fox Valley Mall                 Aurora          IL              2244 Fox Valley Ctr., Space D19, Aurora, IL 30504              Centennial
  117            Magnolia Mall                 Florence         SC           2701 David H McLeod, Space #1250, Florence, SC 29501                 PREIT
  118          White Marsh Mall               Baltimore        MD            8200 Perry Hall Blvd., Space 2005, Baltimore, MD 21236                GGP
  119          Susquehanna Mall              Selinsgrove        PA          1 Susquehanna Mall Dr., Space A13, Selinsgrove, PA 17870              PREIT
  120        Jefferson Valley Mall        Yorktown Heights      NY            650 Lee Blvd., Space F9, Yorktown Heights, NY 10598                  WPG
  121         Buckland Hills Mall            Manchester         CT          194 Buckland Hills Dr., Space 2002, Manchester, CT 06042               GGP
  122            Asheville Mall                Asheville        NC            3 South Tunnel Rd., Space K-14, Asheville, NC 28805                  CBL
  123       Triangle Town Center               Raleigh          NC         5959 Triangle Town Blvd, Space EU 2113, Raleigh, NC 27616               CBL
  124         Hamilton Place Mall            Chattanooga        TN         2100 Hamilton Place Blvd., Suite 274, Chattanooga, TN 37421             CBL
  125            Westgate Mall               Spartanburg        SC             660 Spartan Blvd., Space 210, Spartanburg, SC 29301                 CBL
  126           Viewmont Mall                  Scranton         PA             100 Viewmont Mall, Space #840, Scranton, PA 18508                  PREIT
  128          Woodbridge Mall               Woodbridge         NJ        250 Woodbridge Center Dr., Suite 2285, Woodbridge, NJ 07095              GGP
  129             Valley View                  Roanoke          VA       4802 Valley View Blvd. NW, Space LD 150, Roanoke, VA 24012                CBL
  130              Neshaminy                  Bensalem          PA            707 Neshaminy Mall, Space 665, Bensalem, PA 19020                    GGP
  131             Florence Mall                Florence         KY             2028 Florence Mall, Space 2134, Florence, KY 41042                  GGP
  132             Four Seasons               Greensboro         NC       410 Four Seasons Town Centre, Space 226, Greensboro, NC 27407             GGP
  133          Brass Mills Center             Waterbury         CT               495 Union St., Suite 1158, Waterbury, CT 06706                    GGP
  134            Jefferson Mall               Lousiville        KY              4801 Outer Loop, Suite 632, Louisville, KY 40219                   CBL
  135          Monroeville Mall              Monroeville        PA            200 Mall Circle Dr., Suite 248, Monroeville, PA 15146                CBL
  136            The Oaks Mall               Gainesville        FL            6419 Newberry Rd., Space K12, Gainesville, FL 32605                  GGP
  137             Market Place               Champaign          IL              2000 N Neil St., Suite 0435, Champaign, IL 61820                   GGP
  138            Peachtree Mall               Columbus          GA          3131 Manchester Expy., Space 0023 , Columbus, GA 31909                 GGP
  139           Arbor Place Mall             Douglasville       GA           6700 Douglas Blvd., Suite 1000, Douglasville, GA 30135                CBL
  140          Glen Brook Square             Fort Wayne         IN            4201 Coldwater Rd., Suite N08, Fort Wayne, IN 46805                  GGP
  141          Colonial Park Mall          Harrisburg Rent      PA            4600 Jones Town Rd., Space 52, Harrisburg, PA 17109                  WPG
  142              Hanes Mall              Winston-Salem        NC       3320 Silas Creek Pkwy., Suite GL 3332, Winston-Salem, NC 27103            CBL
  143           Great Lakes Mall                Mentor          OH             7850 Mentor Ave., Space 1050A, Mentor, OH 44060                     WPG
  144          Orange Park Mall              Orange Park        FL              1910 Wells Rd., Suite C-30, Orange Park, FL 32073                  WPG
  145         Bowie Town Center              Bowie Rent        MD                    15606 Emerald Way, Bowie, MD 20716                            WPG
  146             Dayton Mall                   Dayton          OH        2700 Miamisburg Centerville Rd., Space 300, Dayton, OH 45459             WPG
  147         Polaris Fashion Mall            Columbus          OH            C1500 Polaris Pkwy, Space 2252, Columbus, OH 43240                   WPG
  148          Brunswick Square               Brunswick         NJ               755-NJ-18, Space 544, East Brunswick, NJ 08816                    WPG
             Case 18-69404-wlh                        Doc 1          Filed 11/16/18 Entered 11/16/18 17:40:49                  Desc Main
                                                                     Document     Page 42 of 64
 Fill in this information to identify the case:

 Debtor name         Mystery Room, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:

    2.1      Jennifer Reichel                  129 Walnut Street                                                                    D
                                               Unit 116                                                                             E/F
                                               Chattanooga, TN 37403                                                                G




    2.2      John Reichel Jr.                  129 Walnut Street                                                                    D
                                               Unit 116                                                                             E/F
                                               Chattanooga, TN 37403                                                                G




    2.3      John Reichel Jr.                  129 Walnut Street                                  Fundation Group LLC               D   2.1
                                               Unit 116                                                                             E/F
                                               Chattanooga, TN 37403
                                                                                                                                    G




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
             Case 18-69404-wlh                        Doc 1          Filed 11/16/18 Entered 11/16/18 17:40:49                             Desc Main
                                                                     Document     Page 43 of 64


 Fill in this information to identify the case:

 Debtor name         Mystery Room, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                  Unknown
       From 1/01/2018 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $3,779,597.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other


       For year before that:                                                                       Operating a business                               $308,181.00
       From 1/01/2016 to 12/31/2016
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
             Case 18-69404-wlh                        Doc 1          Filed 11/16/18 Entered 11/16/18 17:40:49                                Desc Main
                                                                     Document     Page 44 of 64
 Debtor      Mystery Room, LLC                                                                          Case number (if known)



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
    may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                Dates given                              Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 18-69404-wlh                        Doc 1          Filed 11/16/18 Entered 11/16/18 17:40:49                               Desc Main
                                                                     Document     Page 45 of 64
 Debtor        Mystery Room, LLC                                                                           Case number (if known)



       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss        Value of property
       how the loss occurred                                                                                                                                 lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).
       Albany, NY - water damage from                                                                                                                  $1,000.00
       tenant above

       Two employees terminated due to                                                                                                                 Unknown
       theft.


 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates             Total amount or
                the transfer?                                                                                                                             value
                Address
       11.1.    Robl Law Group LLC
                3754 LaVista Road
                Suite 250
                Tucker, GA 30084                                     Attorney Fees                                             11/14/2018            $20,000.00

                Email or website address
                michael@roblgroup.com

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers          Total amount or
                                                                                                                        were made                         value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                           Description of property transferred or                     Date transfer         Total amount or
               Address                                          payments received or debts paid in exchange                was made                       value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
             Case 18-69404-wlh                        Doc 1          Filed 11/16/18 Entered 11/16/18 17:40:49                             Desc Main
                                                                     Document     Page 46 of 64
 Debtor        Mystery Room, LLC                                                                        Case number (if known)



                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                      Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Mystery Room, LLC                                                                          EIN: XX-XXXXXXX

                    Has the plan been terminated?
                       No
                       Yes


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                   Last 4 digits of          Type of account or          Date account was               Last balance
               Address                                          account number            instrument                  closed, sold,              before closing or
                                                                                                                      moved, or                           transfer
                                                                                                                      transferred
       18.1.     Bank of America                                XXXX-                        Checking                 11/10/2018 (no                          $0.00
                                                                                             Savings
                                                                                                                      transactions -
                                                                                                                      tied to location
                                                                                             Money Market
                                                                                                                      that never
                                                                                             Brokerage
                                                                                                                      opened)
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
             Case 18-69404-wlh                        Doc 1          Filed 11/16/18 Entered 11/16/18 17:40:49                           Desc Main
                                                                     Document     Page 47 of 64
 Debtor      Mystery Room, LLC                                                                          Case number (if known)




          None

       Depository institution name and address                        Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                      Names of anyone with                Description of the contents          Do you still
                                                                      access to it                                                             have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                     Court or agency name and            Nature of the case                   Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known      Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known      Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
             Case 18-69404-wlh                        Doc 1          Filed 11/16/18 Entered 11/16/18 17:40:49                                 Desc Main
                                                                     Document     Page 48 of 64
 Debtor      Mystery Room, LLC                                                                          Case number (if known)



25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
            None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Accounting Partners, Inc.
                    3883 Rogers Bridge Road NW
                    Suite 501
                    Duluth, GA 30097

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any                    % of interest, if
                                                                                                          interest                                      any
       John Reichel Jr.                                                                                   Manager and investor                          92.1%


       Name                                           Address                                             Position and nature of any                    % of interest, if
                                                                                                          interest                                      any
       Jennifer Reichel                                                                                   Investor                                      1.00%




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
             Case 18-69404-wlh                        Doc 1          Filed 11/16/18 Entered 11/16/18 17:40:49                          Desc Main
                                                                     Document     Page 49 of 64
 Debtor      Mystery Room, LLC                                                                          Case number (if known)



       Name                                           Address                                             Position and nature of any        % of interest, if
                                                                                                          interest                          any
       NAS Group Ventures, LLC                                                                            Investor                          3.0%


       Name                                           Address                                             Position and nature of any        % of interest, if
                                                                                                          interest                          any
       Live Pure Lifestyle, LLC                                                                           Investor                          0.6%


       Name                                           Address                                             Position and nature of any        % of interest, if
                                                                                                          interest                          any
       BCR Investments, Inc.                                                                              Investor                          1.2%


       Name                                           Address                                             Position and nature of any        % of interest, if
                                                                                                          interest                          any
       John Reichel Sr.                                                                                   Investor                          0.3%


       Name                                           Address                                             Position and nature of any        % of interest, if
                                                                                                          interest                          any
       John Phelps                                                                                        Investor                          0.3%


       Name                                           Address                                             Position and nature of any        % of interest, if
                                                                                                          interest                          any
       BCD Investments, Inc.                                                                              Investor                          1.5%




29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates          Reason for
                                                                property                                                                providing the value
       30.1 John Reichel Jr.
       .    129 Walnut Street
               Unit 116                                                                                                                 Distribution for
               Chattanooga, TN 37403                            $55,000.00                                                              taxes

               Relationship to debtor
               Manager


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
             Case 18-69404-wlh                        Doc 1          Filed 11/16/18 Entered 11/16/18 17:40:49                           Desc Main
                                                                     Document     Page 50 of 64
 Debtor      Mystery Room, LLC                                                                          Case number (if known)



    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         November 16, 2018

 /s/ John Reichel Jr.                                                   John Reichel Jr.
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Manager

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                Case 18-69404-wlh                         Doc 1          Filed 11/16/18 Entered 11/16/18 17:40:49                                                Desc Main
                                                                         Document     Page 51 of 64
 Fill in this information to identify your case:

 Debtor 1                   John Reichel Jr.
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  NORTHERN DISTRICT OF GEORGIA

 Case number
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $             424,861.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             424,861.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $              60,000.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $          1,575,174.92


                                                                                                                                     Your total liabilities $             1,635,174.92


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                      N/A

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                      N/A

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

                Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                the court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                    page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
             Case 18-69404-wlh                        Doc 1          Filed 11/16/18 Entered 11/16/18 17:40:49                       Desc Main
                                                                     Document     Page 52 of 64
 Debtor 1      Mystery Room, LLC                                                          Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                    page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                Case 18-69404-wlh                     Doc 1          Filed 11/16/18 Entered 11/16/18 17:40:49                        Desc Main
                                                                     Document     Page 53 of 64




 Fill in this information to identify your case:

 Debtor 1                    John Reichel Jr.
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF GEORGIA

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ John Reichel Jr.                                                      X
              John Reichel Jr.                                                          Signature of Debtor 2
              Signature of Debtor 1

              Date       November 16, 2018                                              Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
             Case 18-69404-wlh                        Doc 1          Filed 11/16/18 Entered 11/16/18 17:40:49                     Desc Main
                                                                     Document     Page 54 of 64
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re       Mystery Room, LLC                                                                                Case No.
                                                                                  Debtor(s)                   Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 20,000.00
             Prior to the filing of this statement I have received                                        $                 20,000.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
       e.   [Other provisions as needed]
                 Counsel will bill debtor hourly at $375; $200 to $250; $100 for partners, associates 'of counsel' attorneys,
                 paralegals, respectively.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     November 16, 2018                                                            /s/ Michael D Robl
     Date                                                                         Michael D Robl 610905
                                                                                  Signature of Attorney
                                                                                  Robl Law Group LLC
                                                                                  3754 LaVista Road
                                                                                  Suite 250
                                                                                  Tucker, GA 30084
                                                                                  404-373-5153 Fax: 404-537-1761
                                                                                  michael@roblgroup.com
                                                                                  Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
             Case 18-69404-wlh                       Doc 1           Filed 11/16/18 Entered 11/16/18 17:40:49                               Desc Main
                                                                     Document     Page 55 of 64
                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re      Mystery Room, LLC                                                                                         Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 BCD Investments, Inc.                                                                1.5%
 1621 Central Way
 Cheyenne, WY 82001

 BCR Investments, Inc.                                                                1.2%
 1621 Central Way
 Cheyenne, WY 82001

 Jennifer Reichel                                                                     1.0%
 129 Walnut Street
 Unit 116
 Chattanooga, TN 37403

 John Phelps                                                                          0.3%
 482 Border Hill Road
 Los Altos, CA 94024

 John Reichel Jr.                                                                     92.1%
 129 Walnut Street
 Unit 116
 Chattanooga, TN 37403

 John Reichel Sr.                                                                     0.3%
 3229 Baron Court
 Cameron Park, CA 95682

 Live Pure Lifestyle, LLC                                                             0.6%
 4862 Mount Almagosa Dr.
 San Diego, CA 92111

 NAS Group Ventures, LLC                                                              3.0%
 2934 Silvermere Lane
 Duluth, GA 30097


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Manager of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date November 16, 2018                                                      Signature /s/ John Reichel Jr.
                                                                                            John Reichel Jr.

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.
Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 18-69404-wlh                       Doc 1           Filed 11/16/18 Entered 11/16/18 17:40:49        Desc Main
                                                                     Document     Page 56 of 64




                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re      Mystery Room, LLC                                                                        Case No.
                                                                                   Debtor(s)         Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Manager of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       November 16, 2018                                          /s/ John Reichel Jr.
                                                                        John Reichel Jr./Manager
                                                                        Signer/Title




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
    Case 18-69404-wlh   Doc 1   Filed 11/16/18 Entered 11/16/18 17:40:49   Desc Main
                                Document     Page 57 of 64

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        A.F. Alber General Contractor, Inc.
                        P.O. Box 125
                        Hilltown, PA 18927



                        Arnall Golden Gregory LLP
                        171 17th Street NW
                        Suite 2100
                        Atlanta, GA 30363



                        Asheville Mall CMBS, LLC
                        P.O. Box 5544
                        Carol Stream, IL 60197-5544



                        Brass Mill Center Mall
                        Brass Mill Center
                        P.O. Box 772851
                        Chicago, IL 60677-2851



                        Carlyle-Cypress Tuscaloosa
                        c/o Cushman & Wakefield US
                        P.O. Box 936515
                        Atlanta, GA 31193-6515



                        Catalina Partners, L.P.
                        P.O. Box 645120
                        Cincinnati, OH 45264-5120



                        CBL & Associates Limited Partnership
                        2030 Hamilton Place Blvd
                        Suite 500
                        Chattanooga, TN 37421-6000



                        CBL Properties
                        P O Box 5543
                        Carol Stream, IL 60197-5543



                        Chetan Patel
                        2934 Silvermare Lane
                        Duluth, GA 30097
Case 18-69404-wlh   Doc 1   Filed 11/16/18 Entered 11/16/18 17:40:49   Desc Main
                            Document     Page 58 of 64


                    Coleman's Military Surplus
                    360 Klinger Road
                    Millersburg, PA 17061



                    Crystal Run Galleria LLC
                    Mall Office/Specialty Leasing
                    Galleria at Crystal Run
                    Middletown, NY 10941



                    Destiny USA Holdings LLC
                    4 Clinton Square
                    Syracuse, NY 13202



                    Dreyer's Carpet Care
                    7325 NW 13th Blvd
                    Gainesville, FL 32653



                    Eazywallz Inc
                    5555 Westminster Ave. Ste 406
                    Montreal, QC H4W 2J2
                    Canada



                    Eklecco Newco LLC
                    1000 Palisades Center Drive
                    #3
                    West Nyack, NJ 10994



                    FastSigns
                    346 Route 17N
                    Upper Saddle River, NJ 07458



                    Florence Mall, LLC
                    P.O. Box 860080
                    Minneapolis, MN 55486-0080



                    Fox Valley Mall, LLC
                    8750 N Central Expy.
                    Suite 1740
                    Dallas, TX 75231
Case 18-69404-wlh   Doc 1   Filed 11/16/18 Entered 11/16/18 17:40:49   Desc Main
                            Document     Page 59 of 64


                    Fundation Group LLC
                    11501 Sunset Hills Road
                    Suite 100
                    Reston, VA 20190



                    G&I VII
                    P.O. Box 959727
                    St. Louis, MO 63195-9727



                    GGP - Glenbrook LLC
                    Glenbrook Square
                    P.O. Box 776250
                    Chicago, IL 60677-6250



                    GGPLP LLC - Greensboro
                    P.O. Box 775318
                    Chicago, IL 60677-5318



                    Hamilton Place Mall CMBS, LLC
                    P.O. Box 5559
                    Carol Stream, IL 60197-5559



                    Holyoke Mall Company LP
                    The Clinton Exchange
                    4 Clinton Square
                    Syracuse, NY 13202



                    Insight Construction Svc Inc
                    1500 ELLSWORTH AVE.
                    SUITE 200
                    CARNEGIE, PA 15106



                    Jefferson Mall CMBS, LLC
                    P.O. Box 74890
                    Cleveland, OH 44194
Case 18-69404-wlh   Doc 1   Filed 11/16/18 Entered 11/16/18 17:40:49   Desc Main
                            Document     Page 60 of 64


                    Jennifer Reichel
                    129 Walnut Street
                    Unit 116
                    Chattanooga, TN 37403



                    John Reichel
                    129 Walnut Street
                    Unit 116
                    Chattanooga, TN 37403



                    John Reichel Jr.
                    129 Walnut Street
                    Unit 116
                    Chattanooga, TN 37403



                    Keter Environmental Services, Inc
                    P.O. Box 417468
                    Boston, MA 02241-7468



                    Maglocks.com
                    1177 Riverfront Center
                    Amsterdam, NY 12010



                    Mall at Jefferson Valley LLC
                    P.O. Box 643194
                    Pittsburgh, PA 15264-3194



                    MapMeLocal, Inc.
                    c/o Andrew Lundstrom
                    1954 Airport Rd. STE 122
                    Chamblee, GA 30341



                    Matthew's Air Conditioning
                    PO Box 449
                    Westtown, NY 10998



                    Mayflower Square One, LLC
                    14169 Collections Center Drive
                    Chicago, IL 60693
Case 18-69404-wlh   Doc 1   Filed 11/16/18 Entered 11/16/18 17:40:49   Desc Main
                            Document     Page 61 of 64


                    Modern Plumbing and Backflow
                    313 Sherwee Dr
                    Raleigh, NC 27603



                    Modern Systems Inc
                    1111 Old Stage Road
                    Yadkinville, NC 27055



                    Monroeville Mall
                    CBL#0651
                    P.O. Box 955607
                    Saint Louis, MO 63195-5607



                    Neshaminy Mall
                    Neshaminey Mall
                    P.O. Box 6341
                    Carol Stream, IL 60197-6341



                    Oaks Mall, LLC
                    The Oaks Mall
                    SDS-12-1530
                    Minneapolis, MN 55456-1530



                    P&K Electrical Contractors
                    P.O. Box 56
                    Hopewell Junction, NY 12533



                    Peachtree Mall, LLC
                    SDS - 12 - 2330
                    P.O. Box 86
                    Minneapolis, MN 55486-2330



                    Pr Magnolia, LLC
                    200 S Broad St.
                    Third Floor
                    Philadelphia, PA 19102
Case 18-69404-wlh   Doc 1   Filed 11/16/18 Entered 11/16/18 17:40:49   Desc Main
                            Document     Page 62 of 64


                    PR Viewmont Limited Partnership
                    P.O. Box 951773
                    Cleveland, OH 44193-1773



                    Pyramid Walden Company LP
                    4 Clinton Square
                    Syracuse, NY 13202



                    Retail Design Services, LLC
                    130 N. Bond Street
                    Suite 201
                    Bel Air, MD 21014



                    Rhino Trunk & Case Inc.
                    565 Blossom Road
                    Suite A
                    Rochester, NY 14610



                    Rockaway Center Assoc Inc
                    P.O. Box 772829
                    Chicago, IL 60677-2829



                    Salmon Run Shopping center
                    21182 Salmon Run Mall Rd
                    Loop West
                    Watertown, NJ 13601



                    see attached spreadsheet




                    Signarama
                    27 N Middletown Rd.
                    Nanuet, NY 10954



                    Solmation, LLC
                    2169 Sugar Springs Dr
                    Lawrenceville, GA 30043
Case 18-69404-wlh   Doc 1   Filed 11/16/18 Entered 11/16/18 17:40:49   Desc Main
                            Document     Page 63 of 64


                    State Permits
                    319 Elaines CT
                    Dodgeville, WI 53533



                    Susquehanna Valley Mall Assoc.
                    One Susquehanna Valley Mall Dr
                    Selinsgrove, PA 17870



                    Sustainable Solutions
                    P.O. Box 740209
                    Atlanta, GA 30374-0209



                    The Shoppes at Buckland Hills
                    SDS-12-3095
                    P.O. Box 86
                    Minneapolis, MN 55486-3095



                    Westgate Crossing Limited Partnership
                    CBL#0325
                    P.O. Box 955607
                    Saint Louis, MO 63195-5607



                    White Marsh Mall Inc
                    SDS-12-2760
                    P.O. Box 86
                    Minneapolis, MN 55486-2760



                    Woodbridge Center Property, LLC
                    Woodbridge Center
                    7855 Solution Center
                    Chicago, IL 60677-7008
             Case 18-69404-wlh                       Doc 1           Filed 11/16/18 Entered 11/16/18 17:40:49              Desc Main
                                                                     Document     Page 64 of 64



                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re      Mystery Room, LLC                                                                              Case No.
                                                                                   Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Mystery Room, LLC in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 November 16, 2018                                                     /s/ Michael D Robl
 Date                                                                  Michael D Robl 610905
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Mystery Room, LLC
                                                                       Robl Law Group LLC
                                                                       3754 LaVista Road
                                                                       Suite 250
                                                                       Tucker, GA 30084
                                                                       404-373-5153 Fax:404-537-1761
                                                                       michael@roblgroup.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
